DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant's amendments to independent claims 1 and 2 and the arguments presented have failed to overcome the rejection of claim 1, claim 8 depending therefrom and the rejection of 2 and claims 3-7 depending therefrom as presented in the previous Office Action. Therefore the Examiner maintains the rejections below with modifications to address the amendments to claims 1 and 2 as well as independent claims 9, 13, 18 and 20 discussed below. 
Applicant’s amendments to independent claims 9, 13, 18 and 20, the cancellation of claims 16 and 19 and the arguments presented has overcome the rejection of claims 9-20 under 35 USC 112b and the rejection of claims 9-15, 17 and 20 as being unpatentable over Koellnberger in view of Oliver, the rejection of claim 18 and as being unpatentable over Koellnberger and Oliver further in view of Lee as well as the objection to claims 16 and 18 as presented in the previous Office Action. Therefore the Examiner has withdrawn the rejections and objection. 
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koellnberger (US 2014/0150972; IDS 06/10/2020) in view of Oliver (US 2014/0117504).
Regarding claim 1,  Koellnberger discloses an adhesive (see abstract, temporary adhesive) forming a cured adhesion layer for peelably adhering between a surface of a support (silicon support) and a circuit-bearing face of a wafer (see paragraphs 4, and 14, protruding wafer structures, including bumps) in a laminate consisting of the support, the cured adhesion layer and the wafer (see abstract) and thereby permitting processing of a back face of the wafer (see paragraph 14, “previously processed silicon wafer which on its surface may also contain materials other than silicon”…“customary in wafer processing, such as wafer grinding or thinning”), 
wherein a peeling face for subsequent peeling is set to be an interface between the cured adhesion layer and the support (see paragraph 16, the adhesion is selectively parted from the desired substrate by selective adhesion, see also paragraph 71 for specifics on how to control selective adhesion) by heating (see paragraph 82, crosslinks, or “set” (cured), only at elevated temperatures).
wherein the cured adhesion layer is formed by curing an adhesion layer, Koellnberger suggests that the adhesive can be cured by heating, specifically teaching in paragraph 82 that the cross-linkable adhesive used in accordance with the invention is cross-linkable only at elevated temperatures. However, Koellnberger does not provide details as to how heat is applied to the wafer, adhesive, and support. Thus, Koellnberger does not explicitly disclose the 
Oliver teaches that silicon wafers can be bonded to carrier wafers by forming an adhesive layer between a carrier wafer and a device wafer, wherein the adhesion layer is formed by applying the adhesive to either the surface of the support or circuit bearing face of the wafer (see paragraphs 47-48, 50 the adhesion layer is on the attachment surface of the carrier substrate, the front side of the semiconductor wafer or on both surfaces) and curing the adhesive by heating on a hot plate, device side down. See col. 22, line 56 though col. 23, line 3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the laminate consisting of the support, the adhesion layer and the wafer, as disclosed by Koellnberger, and heat it from the wafer side to cure the adhesive, as disclosed by Oliver, because this technique is conventional and well known.
In re claims 2-3, Koellnberger and Oliver disclose the formation of a cured temporary adhesive layer (¶0001) for reversibly bonding a silicon wafer to a silicon support. Koellnberger discloses the adhesive contains a crosslinkable organopolysiloxane composition and a fatty acid or salt thereof or fatty acid ester as a release regulator having a density different from the crosslinkable organopolysiloxane composition of at least 0.1 g/cm.sup.3, and that the adhesive is preferably 0.5-3% an adhesion regulator, such as, polybimethylsiloxane (¶ 28, 36 and 37) and an organopolysiloxane (¶ 27).  Consequently, the application’s disclosed adhesive appears to be substantially identical to that disclosed by Koellnberger and is thus rendered obvious. Moreover, Koellnberger and Oliver disclose the silicon wafers can be bonded to carrier wafers by forming an adhesive layer between a carrier wafer and a device wafer, wherein the adhesion layer is formed by applying the adhesive to either the surface of the support or circuit bearing face of the wafer (see paragraphs 47-48, 50 the adhesion layer is on the attachment surface of the carrier substrate, the front side of the semiconductor wafer or on both surfaces). Further, Koellnberger and Oliver disclose the cured adhesion layer is formed by curing the adhesion 
In re claims 4-5, Koellnberger and Oliver disclose, the mechanical characteristics of the cured adhesive such as hardness, modulus, resistance to tear continuation, tensile strength, rebound elasticity are within the ranges known to the prior art. (Para, 0024). Koellnberger explains, depending on the crosslinking system, the cured adhesive of the invention may take the form of a one-component or multicomponent formulation, with the viscosity of the formulation being adapted to the application process such as spin-coating, injection molding, etc. (Para, 0024) and is within the ranges known to the prior art. (Para, 0024). Koellnberger discloses, the range of 0.01-100 Pas, which converts to 10-100000 mm2/s is considered to be preferred, and the range from 0.1 to 10 Pas, which converts to 100 to 1000 mm2/s, is particularly preferred. (Para, 0024). Thus, Koellnberger renders obvious the limitations of claims 4-5. 
In re claim 6, Koellnberger and Oliver disclose the temporary bonding composition comprises one or more curable adhesive materials in an amount of 50 to 99 wt %, one or more release additives in an amount of 1 to 50 wt % (components A and B), optionally organic solvent, and optionally one or more additional components. (Para, 0046). Oliver discloses, the curable adhesive material is preferably present in an amount of 50 to 95 wt % and it is preferred that the release additive is present in an amount of 2 to 50, more preferably from 5 to 45, and even more preferably from 5 to 40 wt %. (Para, 0046). When present, the amount of organic solvent is preferably sufficient to dissolve or disperse, and preferably dissolve, the curable adhesive material and the release additive. (Para, 0046). Oliver discloses the amount of organic solvent is typically from 0 to 50 wt % and preferably, an organic solvent is used. (Para, 0046). 

In re claim 8, Koellnberger discloses, the work performed on the thinned wafer includes the formation of resistant structures by plasma etching and operations such as, for example, metal plating and residue cleaning (i.e. “polishing” Para, 0006).
Allowable Subject Matter



Claims 9-15, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 16 and 19 were objected to as depending from rejected base claims but also indicated as including allowable subject matter and that the claims would be allowable if rewritten in independent form to include the limitations of the base claim and any intervening claims. Presently, applicant has amended independent claims 9 and 13 to include the allowable subject matter of now cancelled claim 16. Previously rejected claim 18 has been rewritten in independent form to include the limitations of the claim from which it previously depended, claim 13, and incorporates the allowable subject matter of now cancelled claim 19. These amendments to claims 9, 13, 18 has overcome the previously presented rejections and objections to these claims and claims depending therefrom. The prior art fails to provide other relevant disclosures which cure the deficiencies of Koellnberger, Oliver and/or Lee to teach and/or suggest the limitations of these claims as amended. Therefore, claims 9, 13 and 18 and claims 10-12, 14-15 and 17 depending therefrom are allowable. In addition, independent claim 20 incorporates the laminate forming method of claim 9 as amended. Therefore, independent claim 20 is also allowable. 
Response to Arguments
Applicant's arguments in response to the amendments to independent claims 1 and 2 have been fully considered but they are not persuasive. Applicant argues the amendments to claims 1 and 2 overcome the rejection because the adhesive of claims 1 and 2 is novel in that it permits the peeling face to be located in one of two different positions depending on which side the laminate is heated to form the cure adhesion layer. Applicant contends the peeling face is between the support and cured adhesion layer when heated from the support side or is between the wafer and the cured adhesion layer when the laminate is heated from the wafer side to cure the adhesion layer. However, the Examiner is not persuaded the combined disclosures of Koellnberger and Oliver do not teach and/or suggest the adhesive as claimed in independent claims 1 and 2. 
Koellnberger and Oliver are analogous references that they teach temporary bonding of support substrates and wafer substrates which have semiconductor elements to be processed on a surface of the wafer together. Koellnberger also discloses adhesive material that is the same as the composition of the adhesive material in claim 2. Both Koellnberger and Oliver discloses curing the adhesive layer form the temporary bond that allows for the semiconductor wafer to be processed. Koellnberger and Oliver may have different crosslinkable material, but they still comprise similar basic components for the adhesive including a polymer, a release agent and a solvent, which also comprises Applicant’s adhesive material. The more specific heating process step explicitly disclosed in Oliver is reasonably applied to the process of Koellnberger, which does disclose that curing the adhesive layer is carried out by a heating process. While, Applicant contends that two different peeling face locations exist, one of ordinary skill would more reasonably understand this recitation to mean that two options exist for where one peeling face is formed based on where the bonded structure connected by the adhesive layer such as in Koellnberger and/or Oliver is heated. Oliver provides that the peeling face is formed on the wafer side when the bonded structure connected by the adhesive layer is 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899